Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-17-00659-CR

                             EX PARTE Daniel LONGORIA
                 From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017W0877
                         Honorable Melisa Skinner, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

       SIGNED November 1, 2017.


                                              _________________________________
                                              Marialyn Barnard, Justice